      1:19-cv-03132-RMG           Date Filed 01/31/20       Entry Number 24         Page 1 of 5




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

STATE OF SOUTH CAROLINA,                          ) Civil Action No. 1:19-cv-03132-RMG
SOUTH CAROLINA DEPARTMENT                         )
OF HEALTH & ENVIRONMENTAL                         )
CONTROL, and                                      )
SAVANNAH RIVER MARITIME                           )
COMMISSION,                                       )
                                                  )
                        Plaintiffs,               )
        v.                                        )
                                                  )
UNITED STATES ARMY CORPS                          )
OF ENGINEERS,                                     )
UNITED STATES ARMY CORPS OF                       )
ENGINEERS SAVANNAH DISTRICT,                      )
RYAN McCARTHY, in his official                    )
capacity as Secretary of the Army,                )
LT. GENERAL TODD T. SEMONITE, in his              )
official capacity as Commanding General and       )
Chief of Engineers, U.S. Army Corps of Engineers, )
MAJOR GENERAL DIANA M. HOLLAND,                   )
in her official capacity as Commanding General,   )
South Atlantic Division, U.S. Army Corps of       )
Engineers, and                                    )
COLONEL DANIEL H. HIBNER,                         )
in his official capacity as District Engineer,    )
U.S. Army Corps of Engineers, Savannah District, )
                                                  )
                        Defendants.               )

           JOINT MOTION FOR LEAVE TO FILE CONSOLIDATED BRIEFS
                        AND ENLARGE PAGE LIMITS

        Counsel for Federal Defendants, the United States Army Corps of Engineers, et al., and

Plaintiffs, State of South Carolina, et al., respectfully move this Court for leave to file consolidated

briefs and to enlarge the page limits set forth in Local Civil Rule 7.05. According to Local Civil

Rule 7.05(B)(1) and (2), a memorandum in support of a motion is not to exceed 35 double-spaced

pages, and a reply is not to exceed 15 double-spaced pages, unless an exception is granted by the

Court. The parties herein request that this page limit be enlarged to allow Federal Defendants to
      1:19-cv-03132-RMG         Date Filed 01/31/20      Entry Number 24        Page 2 of 5




file a response/opposition brief of up to 55 double-spaced pages; South Carolina to file an

opposition/reply brief of up to 55 double-spaced pages; and Federal Defendants to file a reply brief

of up to 20 double-spaced pages.

       1.      On December 30, 2019, the Court granted the parties Consent Motion to Extend

the Time to Answer or Otherwise Respond to Plaintiffs’ Complaint and Motion for Partial

Summary Judgment. ECF No. 19.

       2.      Under the Court-approved schedule, Federal Defendants must file their response to

Plaintiffs’ Complaint and Motion for Partial Summary Judgment on or before February 13; South

Carolina must file its reply and/or response on or before March 6, 2020; and Federal Defendants

must file their reply on or before March 27, 2020. ECF No. 19.

       3.      Federal Defendants intend to move for partial dismissal of South Carolina’s

Complaint (ECF No. 1) and to oppose South Carolina’s Motion for Partial Summary Judgment

(ECF No. 12). There is substantial overlap in the arguments that Federal Defendants intend to

present in both briefs.

       4.      In light of this overlap, Federal Defendants believe that it would serve the purposes

of efficiency and judicial economy to advance their arguments in support of dismissal and in

opposition to summary judgment in a single, consolidated brief. Addressing these arguments in

one brief will result in Federal Defendants exceeding the 35 page limit for a single brief, but the

proposed 55 pages they seek is still 15 pages fewer than they would be entitled to were Federal

Defendants to file two separate briefs as contemplated by the Local Rules.

       5.      Likewise, South Carolina believes that it would serve the purposes of efficiency

and judicial economy to advance their arguments in opposition to dismissal and in support of

summary judgment in a single, consolidated brief. Addressing these arguments in one brief may



                                                 2
      1:19-cv-03132-RMG         Date Filed 01/31/20      Entry Number 24        Page 3 of 5




result in South Carolina exceeding the 35 page limit for a single brief and the 15 page limit for a

reply. The proposed 55 pages they seek, however, is only 5 pages more than they would be entitled

to were they to file a separate opposition and reply brief as contemplated by the Local Rules.

       6.      For these reasons, counsel for South Carolina and Federal Defendants jointly

request the following: that Federal Defendants be permitted to file a single, consolidated brief in

response to Plaintiffs’ Complaint and in opposition to Plaintiffs’ Motion for Partial Summary

Judgment and that the page limit for their consolidated opposition brief be enlarged to 55 pages;

that South Carolina be permitted to file a single, consolidated brief in support of their Motion for

Partial Summary Judgment and in opposition to Federal Defendants’ Motion to dismiss and that

the page limit for their consolidated brief be enlarged to 55 pages; and that the page limit for

Federal Defendants’ reply in support of their Motion to Dismiss be enlarged to 20 pages.

       7.      Counsel for the parties to this Motion met and conferred by email and telephone on

January 28 and 30, 2020, and agree to the relief requested herein.

       WHEREFORE, the parties to this motion request that it be granted, and that the Court enter

an order, allowing Federal Defendants to file a single, consolidated brief of up to 55 double-spaced

pages in response to Plaintiffs’ Complaint and in opposition to Plaintiffs’ Motion for Partial

Summary Judgment (ECF Nos. 1 and 12), that South Carolina be permitted to file a single

consolidated brief of up to 55 double-spaced pages in opposition to Federal Defendants’ Motion

to Dismiss and in support of South Carolina’s Motion for Partial Summary Judgment, and that

Federal Defendants be permitted to file a reply in support of their Motion to Dismiss of up to 20

double-spaced pages.




                                                 3
1:19-cv-03132-RMG        Date Filed 01/31/20     Entry Number 24         Page 4 of 5




 Respectfully submitted this 31th day of January, 2020.

                                      A. LANCE CRICK
                                      ACTING UNITED STATES ATTORNEY

                              By:     s/ Beth Drake
                                      Beth Drake (#5598)
                                      Assistant United States Attorney
                                      1441 Main Street, Suite 500
                                      Columbia, SC 29201
                                      Phone: (803) 929-3061
                                      Email: Beth.Drake@usdoj.gov

                                      PRERAK SHAH
                                      Acting Deputy Assistant Attorney General
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division

                                      s/ Sally J. Sullivan
                                      SALLY J. SULLIVAN (DC Bar No. 1021930)
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Natural Resources Section
                                      4 Constitution Square
                                      150 M Street NE
                                      Washington, DC 20002
                                      Tel: (202) 514-9269
                                      Fax: (202) 305-0506
                                      Email: sally.sullivan@usdoj.gov

                                      LESLIE M. HILL (D.C. Bar No. 476008)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Environmental Defense Section
                                      4 Constitution Square
                                      150 M St. NE
                                      Suite 4.149
                                      Washington, DC 20002
                                      Tel: (202) 514-0375
                                      Fax: (202) 514-8865
                                      Email: Leslie.Hill@usdoj.gov

                                      Attorneys for Federal Defendants




                                         4
1:19-cv-03132-RMG   Date Filed 01/31/20   Entry Number 24       Page 5 of 5




                               Alan Wilson, Fed. Bar No. 10457
                               Robert D. Cook, Fed. Bar No. 285
                               T. Parkin Hunter, Fed. Bar No. 2018
                               ATTORNEY GENERAL FOR
                               THE STATE OF SOUTH CAROLINA
                               Post Office Box 11549
                               Columbia, South Carolina 29211-1549
                               agwilson@scag.gov
                               agrcook@scag.gov
                               phunter@scag.gov
                               (803) 734-3970


                               s/ Randolph R. Lowell
                               Randolph R. Lowell, Fed. Bar No. 9203
                               Chad N. Johnston, Fed. Bar No. 10813
                               WILLOUGHBY & HOEFER, PA
                               133 River Landing Drive, Suite 200
                               Charleston, South Carolina 29492
                               rlowell@willoughbyhoefer.com
                               cjohnston@willoughbyhoefer.com
                               (843) 619-4426

                               Attorneys for the State of South Carolina, Savannah
                               River Maritime Commission, and South Carolina
                               Department of Health and Environmental Control


                               Stephen P. Hightower, Fed. Bar No. 9591
                               SOUTH CAROLINA DEPARTMENT OF
                               HEALTH AND ENVIRONMENTAL
                               CONTROL
                               2600 Bull Street
                               Columbia, South Carolina 29201
                               hightosp@dhec.sc.gov
                               (803) 898-3350
                               Attorney for South Carolina Department of Health
                               and Environmental Control




                                  5
